Title: To George Washington from William Watson, 8 August 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 8th August 1776

Capt. Ma[r]tindale, the bearer of this will Inform your Excellency that he, when he was about to sail in the Continental arm’d Brigantine the Washington, was obligd to draw on the Agent, for sundry Articles in the cloathing way, (for the use of his people who were almost naked, and without which they co’d not go to sea) amounting to £80 L[awful] Money, which were delivd by Capt. Martindale charged to such persons as recd them.
Capt. Martindale, had taken from him, his Books & all the papers which related to this matter, & can not tell to whom, or in what proportion, the sd goods were deliverd.
I have conducted as agent with Integrity, and with a view to the public good, & flatter my self that my services have been approved, & that your Excellency will not let me suffer by this unexpected event & that your Excellency will please to direct, in what manner I shall be reimburst. I am with great Respect your Excellencys most obedient much obligd Humbl. servant

William Watson

